Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/318,216, CABLE MANAGEMENT SYSTEM AND WORKSTATION SYSTEM, filed on 5/12/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4, lines 1-2, “wherein one or more of the first retaining portion and the at least one further retaining portion” is indefinite because it is not clear what the applicant meant by “one or more of”.  It should be changed to ---wherein the first retaining portion or the at least one further retaining portion--- for clarification.
	Claim 5, line 3, “one or more of the first retaining portion” should be changed to ---at least one first retaining portion---to be consistent with claim 1, line 6. 
Claim 16, lines 2-3, “wherein one or more of the areal cable support and the at least one support mechanism” is indefinite because it is not clear what the applicant meant by “one or more of”.  It should be changed to ---wherein the areal cable support or the at least one support mechanism--- for clarification.
 	Claims 17-18 are rejected as depending on rejected claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, 16 and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 9,038,247 to Dodge.
	Dodge teaches a system comprising an areal cable support (106, 108) and at least one support mechanism (100).  The at least one support mechanism comprises a first lever (104) comprising a first retaining portion configured selectively receiving the areal cable support.  The mechanism includes a second lever (the other 104) comprising at least a second retaining portion configured for selectively receiving the areal cable support and a base body (102) extending between a first end and a second end along a major axis.  The base body comprises a first pivot point (110), wherein the first lever is selectively pivotally supported in the first pivot point at a first proximal end of the first lever.  The base body includes a second pivot point (the other 110), wherein the second lever is selectively pivotally supported in the second pivot point at a second proximal end of the second lever.  The base body includes a first fixation point, wherein the first lever is selectively fixed to the base body at the first fixation point and a second fixation point, wherein the second lever is selectively fixed to the base body at the second fixation point.  The first proximal end of the first lever faces the second proximal end of the second lever.  A distal end of the first lever faces the first end of the base body and a second distal end of the second lever faces the second end of the base body.  The first lever comprises at least one further retaining portion (113) configured for selectively receiving the area cable support, wherein the at least one further retaining portion is spaced apart from the first retaining portion.  The further retaining portion comprises at least one stopper (115) configured for preventing displacement of the areal cable support with respect to the first lever.  The base body comprises one or more recesses defined in a respective region of the base body corresponding to the first retaining portion and the at least one further retaining portion when the first lever is fixed to the base body.  The first retaining portion comprises at least one stopper (113, 115).  The base body comprises a recess defined in a region of the base body corresponding to the first retaining portion when the first lever is fixed to the base body.  The system further comprises a worktop (column 1, line 14, docking a boat), wherein the base body comprises a mounting arrangement (on the bottom of the base) for mounting the support mechanism to the worktop. The system comprises a workstation system having a worktop (docking a boat) and wherein the areal cable support and at least one support mechanism are attached to the worktop.  The first and second proximal ends of the respective first and second levers face each other.  The first distal end of the first lever faces the first end of the base body and the distal end of the second lever faces the second end of the base body.



    PNG
    media_image1.png
    905
    1112
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    904
    914
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dodge.
	Dodge teaches the support mechanism (100) but fails to teach more than one support mechanisms.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added additional support mechanism to provide additional security for the cable. 
	

Allowable Subject Matter
Claims 8-11, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 5,669,590 to Przewodek
US Patent Application Publication # 2021/0075204 to Daude et al.
US Patent Application Publication # 2016/0134089 to Peterson
US Patent # 8,634,198 to Chen et al.
US Patent # 8,056,868 to Vander Griend
US Patent # 7,345,241 to Caveney et al.
The cited references above teach the cable holder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        5/20/22